United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF LABOR, EMPLOYMENT
& TRAINING ADMINISTRATION,
Clearfield, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1485
Issued: October 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2015 appellant filed a timely appeal of a May 14, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
benefits as of May 14, 2015.
FACTUAL HISTORY
On July 23, 2013 appellant, an 18-year-old training apprentice with the Job Corps
program, sustained a broken jaw when a fellow training apprentice punched him. He filed a
1

5 U.S.C. § 8101 et seq.

claim for benefits on July 24, 2013, which OWCP accepted for fractured jaw. Appellant stopped
work on July 23, 2013 and OWCP commenced payment for wage-loss compensation on the
periodic rolls.
On August 1, 2013 Dr. Armando A. Gama, an oral and maxillofacial surgeon, reported
that appellant underwent surgery on that date. The procedure was to repair moderately displaced
fractures of the left angle and right parasymphysis of the mandible. It required an open reduction
and internal fixation of the left angle and right parasymphysis of the mandible, placement of
Erich arch bars and intermaxillary fixation.
Dr. Gama reported in a progress note dated November 25, 2013 that he had examined
appellant on that date and he recommended another procedure for debridement of the fracture
and the removal of hardware. He noted that appellant was apprehensive about undergoing a
second surgery. In another progress note dated February 19, 2014, Dr. Gama related that
appellant had returned for treatment on that date. At that visit they discussed the need to achieve
a bony union of the fracture, but that appellant desired to delay further treatment.
To determine appellant’s current condition and whether he continued to suffer with
residuals from his accepted fractured jaw, OWCP referred appellant for a second opinion
examination by Dr. Charles W. Mason, a specialist in orthodontics and dentofacial orthopedics.
In an October 21, 2014 report, Dr. Mason reviewed the medical history and the statement of
accepted facts. He noted findings on examination, and advised that appellant continued to
experience pain. Dr. Mason stated that orthodontic treatment would not address appellant’s chief
complaint, noting that his pain was related to a dental or skeletal issue which could be related to
his previous mandibular fracture. He advised that an x-ray taken on October 21, 2014, revealed
a mild radiolucency at the apex of tooth number 17; this appeared to communicate with a thin
radiolucency running all the way to the mandibular border. Dr. Mason determined that these
findings indicated that the area of the fracture might not be fully healed and were consistent with
the pain appellant was experiencing.
Dr. Mason opined that appellant needed to undergo further diagnostic tests by a dentist
and an oral surgeon to evaluate his continuing pain. He noted that the full differential diagnosis
of tooth number 27 was outside the scope of his specialty and that it was possible that the jaw
had not fully healed, although it was functional. Dr. Mason repeated his recommendation that
appellant be evaluated further by an oral surgeon. He concluded that appellant did not appear to
be limited in working in his previous job. Appellant’s chief complaint and his condition did not
prevent him from doing his employment duties.
On April 8, 2015 OWCP issued a notice of proposed termination of compensation to
appellant. It found that the weight of the medical evidence, as represented by the opinion of
Dr. Mason, the second opinion physician, established that he could perform his date-of-injury job
without limitations. OWCP allowed appellant 30 days to submit additional evidence or legal
argument in opposition to the proposed termination.
Appellant submitted an April 21, 2015 form report from Dr. Jeanne H. Williams, a family
practitioner, indicating that he had been examined in an emergency department on that date for

2

jaw pain and tooth decay. Also submitted was an April 25, 2015 letter from an oral surgeon’s
office advising that he had been examined on that date by Dr. Gama.
By decision dated May 14, 2015, OWCP terminated appellant’s compensation for wage
loss. It found Dr. Mason’s referral opinion represented the weight of the medical evidence.
OWCP stated that this decision did not terminate appellant’s medical benefits, which remained
open.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 Having
determined that an employee has a disability causally related to his federal employment, OWCP
may not terminate compensation without establishing either that the disability has ceased or that
it is no longer related to the employment.3 The right to medical benefits for an accepted
condition is not limited to the period of entitlement to compensation for disability.4
ANALYSIS
OWCP based its decision to terminate appellant’s wage-loss compensation on the opinion
of Dr. Mason, an OWCP referral physician. It did not terminate appellant’s medical benefits,
and appellant remains entitled to medical treatment for the accepted condition. The Board finds
that OWCP correctly terminated appellant’s wage-loss benefits.
OWCP in its May 14, 2015 decision relied on the October report of Dr. Mason, the
referral examiner, to find that appellant’s accepted jaw condition no longer disabled him.
Dr. Mason found that appellant still had pain related to a dental or skeletal issue which might be
related to his previous mandibular fracture. An October 21, 2014 radiograph showed that the
area of the fracture might not be fully healed. Dr. Mason recommended that appellant undergo
further diagnostic tests by a dentist and an oral surgeon. He opined, however, that appellant
appeared not to have any limitations on working in his previous job.
The Board finds that Dr. Mason’s referral opinion established that appellant was no
longer disabled by the effects of his accepted fractured jaw. Dr. Mason’s opinion is sufficiently
probative, rationalized, and based upon a proper factual background.
Dr. Gama, appellant’s treating physician, did not provide an opinion regarding
appellant’s disability status as of May 14, 2015, nor did Dr. Williams address appellant’s
disability status in her April 21, 2015 report. Their reports are therefore of little probative value
regarding appellant’s disability status.5
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

I.J., 59 ECAB 408 (2008).

4

Furman G. Peake, 41 ECAB 361 (1990).

5

See L.W., Docket No. 14-0559 (issued July 24, 2015).

3

The Board affirms OWCP’s May 14, 2015 decision.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
benefits as of May 14, 2015.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

